 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     OUTLAW LABORATORY, LP a Texas                   Case No. 3:18-cv-1882-GPC-BGS
11
     Limited Partnership,
12
                Plaintiff,
13                                                   ORDER GRANTING
           v.                                        MOTION TO CONSOLIDATE
14                                                   CASES
     SAN DIEGO OUTLET INC., et al.,
15                                                   [ECF No. 12.].
                Defendants.
16

17   ROMA MIKHA, INC, Defendant-
     counterclaimant and NMRM, Inc. and
18   SKYLINE MARKET, INC., third-party
     plaintiffs, individually and on behalf of all
19   similarly situated entities,
20         v.
21
     OUTLAW LABORATORY, LP,
22   Counterclaim Defendant and Third-Party
     Defendant
23

24

25

26
27

28

                                                        CASE NO. 3:18-CV-1882-GPC-BGS
 1
           Before the Court is Defendant Roma Mikha, Inc., Midway M3, Inc., and
 2
     Third-Party Plaintiffs NMRM, Inc. and Skyline Market, Inc.’s (collectively the
 3
     “counterclaimants”) Motion to Consolidate this case with Outlaw Laboratory, L.P.
 4
     v. DG in PB, LLC (“DG in PB”) (Case No. 18-cv-840-GPC-GBS), dated
 5
     September 4, 2018 (ECF No. 12). Plaintiff Outlaw Laboratory, LP (“Outlaw”),
 6
     has submitted a notice of non-opposition. (ECF No. 22.)
 7
           Fed. R. Civ. P. Rule 42(a) states that “[i]f actions before the court involve a
 8
     common question of law or fact, the court may: (1) join for hearing or trial any or all
 9
     matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders
10
     to avoid unnecessary cost or delay.” FED. R. CIV. P. 42(a). “To determine whether to
11
     consolidate, a court weighs the interest of judicial convenience against the potential
12
     for delay, confusion and prejudice caused by consolidation.” In re Oreck Corp. Halo
13
     Vacuum & Air Purifiers Mktg. & Sales Practices Litig., 282 F.R.D. 486, 490 (C.D.
14
     Cal. 2012) (citing Southwest Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp.
15
     805, 807 (N.D. Cal. 1989); Huene v. United States, 743 F.2d 703, 704, on reh’g, 753
16
     F.2d 1081 (9th Cir. 1984)). A district court has “broad discretion” in determining
17
     whether or not to consolidate actions. See id.; see also Zhu v. UCBH Holdings, Inc.,
18
     682 F. Supp. 2d 1049, 1052 (N.D. Cal. 2010) (citing Southwest Marine, 720 F. Supp.
19
     at 806–807).
20
           Upon review of the moving papers, the record, and the applicable law, the
21
     Court will grant the motion to consolidate. Review of the two operative
22
     complaints show that both cases are brought by the same Plaintiff, i.e., Outlaw,
23
     against similarly-situated defendants—i.e., retail stores accused of unlawfully
24
     offering for sale “sexual enhancement products” that allegedly compete with
25
     Outlaw’s products. Indeed, the “factual allegations” section of both of Outlaw’s
26
     complaints are identical; so too, are Outlaw’s descriptions of the defendants’
27
     alleged bad acts.
28

                                                  1            CASE NO. 3:18-CV-1882-GPC-BGS
 1
           Further, both complaints state causes of action for violations of Section
 2
     43(a)(1)(B) of the Lanham Act. The only difference between the two complaints,
 3
     save the defendants’ names, is that the complaint in the above-captioned matter
 4
     also asserts two derivative state-law claims. However, because those state-law
 5
     claims turn on the same evidence, and because the class action asserted against
 6
     Plaintiff by the counterclaimants embrace the defendants identified in DG in PB,
 7
     consolidation is nonetheless proper. The Court finds that this case and DG in PB
 8
     share common questions of law and fact, FED. R. CIV. P. 42(a), and that the time
 9
     and effort saved by consolidation will outweigh “any inconvenience, delay, or
10
     expense that it would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir.
11
     1984).
12
           The motion to consolidate is GRANTED. The Court hereby consolidates
13
     the above-captioned case and DG in PB for all purposes under the “low numbered
14
     case,” Case No. 18-CV-840-GPC-BGS. All future filings must be made in No.
15
     18-CV-840-GPC-BGS. The motion hearing set for this matter on November 16,
16
     2018, is hereby vacated.
17
           IT IS SO ORDERED.
18

19   Dated: November 14, 2018
20
21

22

23

24

25

26
27

28
                                                2
                                                          CASE NO. 3:18-CV-1882-GPC-BGS
